UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4170


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

SAMUEL SAUCEDO ARZATE,

                      Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:15-cr-00292-NCT-1)


Submitted:   December 15, 2016            Decided:   December 19, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian Michael Aus, Durham, North Carolina, for Appellant.
Randall Stuart Galyon, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Samuel     Saucedo     Arzate       appeals         from   the    judgment       imposed

after     he      pleaded       guilty          to     conspiracy            to     distribute

methamphetamine         and    received      a       168-month      sentence.           Counsel

filed    an    Anders    v.    California,            386    U.S.      738    (1967),     brief

stating that there are no meritorious issues, but questioning

whether    the     court      erred    in    converting           cash       seized    into    an

equivalent       quantity      of     methamphetamine             in     determining          drug

quantity at sentencing.               Arzate was informed of his right to

file a pro se supplemental brief, but has not done so.                                         The

Government       declined     to    file    a       brief.        Finding      no     error,   we

affirm.

       Arzate contends that the district court plainly erred when

it    adopted     the   presentence         report         and    converted         $85,200    in

currency       that     was    found        next       to     methamphetamine            in    an

outbuilding on his property into 2762.28 grams (2.76 kilograms)

of methamphetamine for sentencing purposes.                            Because Arzate did

not     object    to    any    aspect       of       the     quantity        calculation       at

sentencing, our review is limited to plain error.                                   See United

States v. Hamilton, 701 F.3d 404, 410 (4th Cir. 2012).                                         “To

establish plain error, the appealing party must show that an

error (1) was made, (2) is plain (i.e., clear or obvious), and

(3) affects substantial rights.”                       United States v. Lynn, 592

F.3d 572, 577 (4th Cir. 2010).

                                                2
     “[T]he government must prove the drug quantity attributable

to a particular defendant by a preponderance of the evidence.”

United States v. Bell, 667 F.3d 431, 441 (4th Cir. 2011).                                  We

review the district court’s calculation of the quantity of drugs

attributable to a defendant for sentencing purposes for clear

error.     United States v. Crawford, 734 F.3d 339, 342 (4th Cir.

2013); see also United States v. Alvarado Perez, 609 F.3d 609,

612 (4th Cir. 2010) (when assessing a challenge to the district

court’s     application        of    the    Guidelines,          this     court     reviews

factual findings for clear error and legal conclusions de novo).

Under    this      standard,    we    will       reverse       the     district     court’s

finding     only     if   we   are    “left        with    the       definite     and    firm

conviction that a mistake has been committed.”                             Crawford, 734

F.3d at 342 (internal quotation marks omitted).

     When    determining        facts      relevant       to     sentencing,       such    as

approximated       drug    quantity,       courts    are       allowed    to    “‘consider

relevant information without regard to its admissibility under

the rules of evidence applicable at trial, provided that the

information has sufficient indicia of reliability to support its

probable accuracy.’”           Crawford, 734 F.3d at 342 (quoting [U.S.

Sentencing Guidelines Manual] § 6A1.3(a)).                           “Where there is no

drug seizure . . . the sentencing judge shall approximate the

quantity    of     the    controlled       substance.      .     .    .   The   judge     may

consider,    for     example,       the    price    generally         obtained     for    the

                                             3
controlled substance . . . .”             USSG § 2D1.1 cmt. n.5.          We have

acknowledged that sentencing courts may convert money considered

to be the proceeds of drug trafficking into a drug quantity for

sentencing purposes.         See United States v. Kiulin, 360 F.3d 456,

461 (4th Cir. 2004) (cash found alongside drugs was converted

into drug quantity based on the estimated cost of an Ecstasy

pill); United States v. Hicks, 948 F.2d 877, 883 (4th Cir. 1991)

(drug-related money may be included in relevant conduct).

       The     evidence     showed    that      Arzate     stored      drugs     and

drug-related     paraphernalia       at   the   property      officers   searched.

The cash was seized from an outbuilding and found next to 3392

grams of methamphetamine.            Also seized from the property was a

metal cooking pot containing a mixture of liquid methamphetamine

that     had      been      crystallizing,        a      cutting      agent      for

methamphetamine, a plastic bag of rocks that tested positive for

a cutting agent, an additional cutting agent for cocaine, and

large    and   small     digital   scales.      Thus,    it    is   reasonable    to

assume that the cash located in the outbuilding near a package

of 3.3 kilograms of methamphetamine was there as a result of

drug trafficking.          Based on the record, we conclude that the

district court’s finding that the $85,200 in seized currency

converted into 2.76 kilograms of methamphetamine was not plain

error.



                                          4
     In   accordance   with   Anders,   we   have   reviewed   the    entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Arzate’s conviction and sentence.

This court requires that counsel inform Arzate, in writing, of

the right to petition the Supreme Court of the United States for

further review.     If Arzate requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.     Counsel’s motion must state that a copy thereof

was served on Arzate.

     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented    in    the   materials   before

this court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                   5